765 N.W.2d 340 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Steven Edward FLICK, Defendant-Appellant.
People of the State of Michigan, Plaintiff-Appellee,
v.
Douglas Brent Lazarus, Defendant-Appellant.
Docket Nos. 138258, 138261. COA Nos. 278531, 277925.
Supreme Court of Michigan.
May 29, 2009.

Order
On order of the Court, the applications for leave to appeal the December 23, 2008 judgment of the Court of Appeals are considered, and they are GRANTED. The parties shall address: (1) whether intentionally accessing and viewing child sexually abusive material on the Internet constitutes "knowing possession" of such material under MCL 750.145c(4); and (2) whether the presence of automatically created "temporary internet files" on a computer hard drive may amount to "knowing possession" of child sexually abusive material or may be circumstantial evidence that defendant "knowingly possessed" such material in the past.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.